Third District Court of Appeal
                               State of Florida

                          Opinion filed May 11, 2022.
       Not final until disposition of timely filed motion for rehearing.



                             No. 3D21-1477
                       Lower Tribunal No. F15-7423



                            Blitz Monestine,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Carmen
Cabarga, Judge.

      Carlos J. Martinez, Public Defender, and Susan S. Lerner, Assistant
Public Defender, for appellant.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for appellee.


Before LOGUE, SCALES and HENDON, JJ.

     PER CURIAM.
Affirmed. State v. Gutierrez, 10 So. 3d 158 (Fla. 3d DCA 2009).




                               2